EXHIBIT 2.1 MERGER AGREEMENT DATED AUGUST 7, 2007 BY AND AMONG ECOLAB INC., MAGIC ACQUISITION INC., AND MICROTEK MEDICAL HOLDINGS, INC. TABLE OF CONTENTS SECTION 1 THE MERGER 1 1.1 The Merger 1 1.2 Closing; Effective Time 1 1.3 Effects of the Merger 2 1.4 Articles of Incorporation and Bylaws 2 1.5 Directors and Officers of the Surviving Corporation 2 1.6 Subsequent Actions 2 SECTION 2 CONVERSION OF SHARES 2 2.1 Conversion of Shares 2 2.2 Paying Agent 3 2.3 Investment and Termination of Fund 5 2.4 Dissenting Shares 5 2.5 Company Share Plans 6 SECTION 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 3.1 Organization, Standing and Corporate Power 7 3.2 Capitalization 8 3.3 Authority; Company Board Approval; No Breach 9 3.4 Consents and Filings 11 3.5 Company SEC Documents; Financial Statements; Undisclosed Liabilities 11 3.6 Controls and Procedures 13 3.7 Information Supplied 13 3.8 Absence of Certain Changes 13 3.9 Proceedings 14 3.10 Compliance with Laws; Permits; Regulatory Matters 14 3.11 Tax Matters 16 3.12 Employment Matters 17 3.13 Employee Benefits 17 3.14 Properties and Assets 19 3.15 Intellectual Property 20 3.16 Insurance 21 3.17 Contracts 22 3.18 Environmental Matters 23 3.19 Related Party Transactions 24 3.20 Customers and Suppliers 24 3.21 Certain Business Practices 24 3.22 Brokers 24 SECTION 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 25 4.1 Organization; Standing; Corporate Power 25 4.2 Authority; Parent Board Approval; No Breach 25 4.3 Consents and Filings 26 4.4 Information Supplied 27 4.5 Available Funds 27 4.6 Brokers 27 4.7 Ownership of Company Common Stock 27 4.8 No Other Information 27 i SECTION 5 COVENANTS AND AGREEMENTS 27 5.1 Conduct of Business 27 5.2 No Solicitation; Change in Recommendation 31 5.3 Preparation of Proxy Statement 35 5.4 Shareholder Meeting; Board Recommendation 36 5.5 Access to Information; Confidentiality 36 5.6 Reasonable Efforts; Filings; Notification 37 5.7 Public Announcements 38 5.8 Indemnification and Insurance 38 5.9 Fees and Expenses 39 5.10 Taxes 40 5.11 Benefits and Employment 40 5.12 Shareholder Proceedings 42 SECTION 6 CONDITIONS TO CLOSING 42 6.1 Conditions to Each Party’s Obligations 42 6.2 Conditions to Parent’s and Merger Sub’s Obligations 43 6.3 Conditions to the Company’s Obligation 44 SECTION 7 TERMINATION 44 7.1 Termination 44 7.2 Obligations Upon Termination 45 SECTION 8 MISCELLANEOUS PROVISIONS 46 8.1 Interpretation and Usage 46 8.2 Nonsurvival of Representations and Warranties 47 8.3 Amendment and Modification 47 8.4 Waiver of Compliance; Consents 47 8.5 No Third Party Beneficiaries 48 8.6 Notices 48 8.7 Assignment 49 8.8 Governing Law and Venue; Waiver of Jury Trial 49 8.9 Counterparts 49 8.10 Enforcement 50 8.11 Entire Agreement 50 8.12 Severability 50 8.13 WAIVER OF JURY TRIAL 50 Exhibit A Definitions Exhibit B Persons With Knowledge ii MERGER AGREEMENT This Merger Agreement, dated August 7, 2007 (the “Agreement”), is by and among Ecolab Inc., a Delaware corporation (“Parent”), Magic Acquisition Inc., a Georgia corporation and wholly-owned Subsidiary of Parent (“Merger Sub”), and Microtek Medical Holdings, Inc., a Georgia corporation (the “Company”). RECITALS A.The respective boards of directors of Parent, Merger Sub and the Company have approved this Agreement and the merger of Merger Sub with and into the Company (the “Merger”) upon the terms and subject to the conditions set forth in this Agreement and in accordance with the Georgia Business Corporation Code (the “GBCC”). B.Capitalized terms used in this Agreement will have the meanings specified in Exhibit A. In consideration of the representations, warranties, covenants and agreements contained herein, and intending to be legally bound, the parties agree as follows: Section 1 The Merger 1.1The Merger.Subject to the terms and conditions of this Agreement, at the Effective Time, Merger Sub will be merged with and into the Company in accordance with the provisions of the GBCC, whereupon the separate corporate existence of Merger Sub will cease and the Company will continue as the surviving corporation (the “Surviving Corporation”). 1.2Closing; Effective Time. (a)The closing of the Merger (the “Closing”) will take place at the offices of Arnall Golden Gregory LLP, 171 17th Street NW - Suite 2100, Atlanta, GA 30363, at 10:00 a.m. (Atlanta, Georgia time) on a date to be agreed between Parent and the Company, which date will be not later than the second Business Day after the conditions set forth in Section 6 have been satisfied or, to the extent permitted by applicable Law, waived (other than those conditions which by their terms are to be satisfied at the Closing, but subject to the satisfaction or waiver of those conditions), or at such other place and on such other date as Parent and the Company may agree in writing.The date on which the Closing occurs is referred to herein as the “Closing Date.” (b)As soon as practicable after the Closing, Parent and Merger Sub will file, or cause to be filed, with the Secretary of State of the State of Georgia, a certificate of merger for the Merger (the “Certificate of Merger”), which certificate will be in the form required by and executed in accordance with the applicable provisions of the GBCC and in form and substance acceptable to Parent.The Merger will become effective at the time the filing is made or, if agreed to between Parent and the Company, at such later time or date as is set forth in the certificate of merger (the “Effective Time”). 1.3Effects of the Merger.The Merger will have the effects set forth in the applicable provisions of the GBCC. 1.4Articles of Incorporation and Bylaws.At the Effective Time, subject to complying with Section 5.8, (a) the articles of incorporation of the Surviving Corporation will be amended and restated in their entirety such that they are identical to the articles of incorporation of Merger Sub as in effect immediately prior to the Effective Time, until amended in accordance with the articles of incorporation and the GBCC (except that Article I thereof will be amended in its entirety to read as follows: “The name of this corporation is Microtek Medical Holdings, Inc.”), and (b) the bylaws of the Surviving Corporation will be amended and restated in their entirety such that they are identical to the bylaws of Merger Sub as in effect immediately prior to the Effective Time, until amended in accordance with the bylaws, the Surviving Corporation’s articles of incorporation and the GBCC. 1.5Directors and Officers of the Surviving Corporation.Merger Sub’s directors immediately prior to the Effective Time will be the Surviving Corporation’s directors until their respective successors are duly elected and qualified or appointed or until their earlier death, resignation or removal in accordance with the articles of incorporation and the bylaws of the Surviving Corporation.Merger Sub’s officers immediately prior to the Effective Time will be the Surviving Corporation’s officers until their respective successors are duly elected and qualified or appointed or until their earlier death, resignation or removal in accordance with the articles of incorporation and the bylaws of the Surviving Corporation. 1.6Subsequent Actions.If at any time after the Effective Time the Surviving Corporation determines, in its sole discretion, that any actions are necessary or desirable to vest, perfect or confirm of record or otherwise in the Surviving Corporation its right, title or interest in, to or under any of the rights, properties or assets of either the Company or Merger Sub acquired or to be acquired by the Surviving Corporation as a result of, or in connection with, the Merger or otherwise to carry out this Agreement, then the Surviving Corporation’s officers and directors will be authorized to take all actions which may be necessary or desirable to vest all right, title or interest in, to and under such rights, properties or assets in the Surviving Corporation or otherwise to carry out this Agreement. Section 2 Conversion of Shares 2.1Conversion of Shares. (a)At the Effective Time, by virtue of the Merger and without any further action on the part of the Company, Parent or Merger Sub, or any holder of their respective shares of capital stock: (i)Each share of Company Common Stock issued and outstanding immediately prior to the Effective Time (other than shares of Company Common Stock to be canceled under Section 2.1(a)(iii) and any Dissenting Shares), together with the associated Rights, will be converted automatically into the right to receive $6.30 in cash (the “Merger Consideration”), without interest thereon. 2 (ii)Each share of capital stock of Merger Sub issued and outstanding immediately prior to the Effective Time will be converted into one fully paid and nonassessable common share, no par value, of the Surviving Corporation. (iii)Each share of Company Common Stock, together with the associated Rights, issued and outstanding immediately prior to the Effective Time and directly held by an Acquired Company, Parent or Merger Sub (other than those held by the Company in a fiduciary or representative capacity) will be canceled and extinguished and no payment will be made with respect thereto.Except where the context otherwise requires, all references hereinafter to the shares of Company Common Stock will be deemed to include the associated Rights. (b)If, after the date of this Agreement and at or prior to the Effective Time, the outstanding shares of Company Common Stock are changed into a different number of shares by reason of any reclassification, recapitalization, split-up, stock split, subdivision, combination or exchange of shares or readjustment, or any dividend payable in shares or other securities is declared thereon or rights issued in respect thereof with a record date within that period, or any similar event occurs, then the Merger Consideration will be proportionately and appropriately adjusted to reflect the event. (c)From and after the Effective Time, all shares of Company Common Stock converted under Section 2.1(a)(i) will no longer be outstanding and will automatically be cancelled and retired, and each holder of shares of Company Common Stock so converted will cease to have any rights with respect thereto, except the right to receive the Merger Consideration (without interest thereon) upon the surrender of shares in accordance with Section 2.2. 2.2Paying Agent. (a)Prior to the Effective Time, Parent will designate a bank or trust company reasonably acceptable to the Company to act as a paying agent under this Agreement (the “Paying Agent”).As soon as reasonably practicable after the Effective Time, Parent will deposit or cause to be deposited with the Paying Agent, for the benefit of the holders of shares of Company Common Stock, an amount of cash sufficient to deliver to the holders thereof the Merger Consideration required to be paid under Section 2.1.All cash deposited with the Paying Agent is referred to in this Agreement as the “Fund.” (b)As soon as reasonably practicable after the Effective Time, Parent will instruct the Paying Agent to mail to each Person who was, as of the Effective Time, a holder of shares of Company Common Stock, a letter of transmittal and instructions in customary form and containing such provisions as Parent may reasonably specify (including a provision confirming that delivery will be effected, and risk of loss and title to shares of Company Common Stock will pass, only upon proper surrender of shares to the Paying Agent).Upon proper delivery to the Paying Agent of (i) certificates (in the case of shares of Company Common Stock represented by certificates) together with the associated letter of transmittal, duly executed and completed in accordance with the instructions thereto or (ii) an “agent’s message” (in the case of shares of Company Common Stock not represented by certificates) or such other evidence, if any, of transfer as the Paying Agent may reasonably request, the holder of the certificates or uncertificated shares will be entitled to receive in exchange therefor the Merger Consideration to which the holder is entitled under this Section 2.Until surrendered as provided in this Section 2.2(b), each share of Company Common Stock will be deemed after the Effective Time to represent only the right to receive upon surrender the Merger Consideration. 3 (c)If any portion of the Merger Consideration is to be paid to a Person other than the Person in whose name the shares of Company Common Stock is registered, it will be a condition to the payment that: (i)(1) in the case of certificated shares, the certificate is properly endorsed or is otherwise in proper form for transfer and (2) in the case of uncertificated shares, the shares are properly transferred; and (ii)the Person requesting the payment either (1) pays to the Paying Agent any transfer or other Taxes required as a result of the payment to a Person other than the registered holder of the shares or (2) establish to the Paying Agent’s satisfaction that all transfer or other Taxes have been paid or are not payable. (d)At the Effective Time, the Company’s share transfer books will be closed, and there will be no further registration of transfers on the Surviving Corporation’s share transfer books of the shares of Company Common Stock that were outstanding immediately prior to the Effective Time.If, after the Effective Time, any shares of Company Common Stock are presented to the Surviving Corporation for transfer, the shares will be cancelled against delivery of the Merger Consideration to the holder thereof as provided in this Section 2.2. (e)If any certificate representing shares of Company Common Stock has been lost, stolen or destroyed, upon the making of an affidavit of that fact by the Person claiming that the certificate to be lost, stolen or destroyed and, if required by Parent, the posting by that Person of a bond in such reasonable amount as Parent may direct as indemnity against any claim that may be made against it with respect to the certificate, the Paying Agent will deliver in exchange for the lost, stolen or destroyed certificate the Merger Consideration under this Section 2. (f)Each of Parent and the Surviving Corporation will be entitled to deduct and withhold from the consideration otherwise payable under this Section 2 such amounts as it is required to deduct and withhold with respect to the payment under the Code or any other applicable Law relating to the payment of Taxes.To the extent that amounts are so withheld and paid over to the appropriate Taxing Authority by Parent or the Surviving Corporation, the withheld amounts will be treated for all purposes of this Agreement as having been paid to the holder of shares of Company Common Stock in respect of which the deduction and withholding was made by Parent or the Surviving Corporation. 4 2.3Investment and Termination of Fund. (a)The Paying Agent will invest the Fund as directed by Parent.Any interest and other income resulting from the investments will be paid to and be income of Parent. (b)Any portion of the Fund (including earnings thereon) which remains undistributed to the holders of any shares of Company Common Stock for 12 months after the Effective Time will be delivered to Parent, upon demand, and any holder of shares of Company Common Stock who has not theretofore complied with this Section 2 will thereafter look only to Parent for payment of the holder’s claim to the Merger Consideration in accordance with this Section 2. (c)None of Parent, Merger Sub, the Company, the Surviving Corporation or the Paying Agent will be liable to any Person in respect of any portion of the Fund which is properly delivered to a public official under any applicable abandoned property, escheat or similar Law.If any shares of Company Common Stock are not surrendered prior to the third anniversary of the Effective Time (or immediately prior to such earlier date on which any Merger Consideration would otherwise escheat to or become the property of any Authority), then such Merger Consideration will, to the extent permitted by applicable Law, become the property of Parent, free and clear of all claims or interests of any Person previously entitled thereto. 2.4Dissenting Shares. (a)Notwithstanding anything in this Agreement to the contrary, shares of Company Common Stock that are outstanding immediately prior to the Effective Time and the holders of which have perfected and not withdrawn or lost their dissenters’ rights in accordance with Sections 14-2-1301 through 14-2-1332 of the GBCC (“Dissenting Shares”) will be paid for by Parent in accordance with Sections 14-2-1301 through 14-2-1332 of the GBCC, except that if any holder fails to perfect or otherwise waives, withdraws or loses the right to receive payment of the fair value of its shares of Company Common Stock under Sections 14-2-1301 through 14-2-1332 of the GBCC, the right of that holder to be paid the fair value of its shares of Company Common Stock will cease and the subject shares will be deemed converted as of the Effective Time into the right to receive the Merger Consideration as provided in this Section 2. (b)The Company will give Parent (i) prompt notice of any written demands for fair value received by the Company, withdrawals of such demands, and any other related instruments served under Sections 14-2-1301 through 14-2-1332 of the GBCC and received by the Company and (ii) the opportunity to direct all negotiations and proceedings with respect to demands for fair value under the GBCC.The Company will not, except with the prior written consent of Parent, voluntarily make any payment with respect to any demands for fair value for Dissenting Shares or offer to settle, or settle, any such demands. 5 2.5Company Share Plans. (a)The Company Board will take all action necessary such that, at the Effective Time, each option to purchase shares of Company Common Stock outstanding under any Company Share Plan (each, a “Company Stock Option”), whether or not vested or exercisable, will be canceled and converted into the right to receive an amount in cash equal to the product of (i) the excess, if any, of the Merger Consideration over the applicable exercise price of the Company Stock Option multiplied by (ii) the total number of Company Common Shares subject to the Company Stock Option (whether or not vested or exercisable).As promptly after the Effective Time as reasonably practicable, the Parent will pay or cause to be paid the foregoing amount to each holder of a Company Stock Option. (b)Each Company Common Share outstanding as of the Effective Time which was granted under a Company Share Plan and which is subject to a risk of forfeiture (“Company Restricted Shares”) will be deemed fully vested as of the Effective Time in accordance with the terms of the applicable plan and, in full settlement thereof (net of applicable withholding in accordance with the Company’s practices prior to the date of this Agreement), will be converted into the right to receive the Merger Consideration in accordance with Section 2.To the extent that amounts are withheld from the consideration otherwise payable to holders of Company Restricted Shares, the withheld amounts will be treated for all purposes of this Agreement as having been paid to the holders in respect of which the withholding was made. (c)Prior to the Effective Time, the Company will (i) adopt such resolutions or take such other actions as may be required to effect the foregoing provisions of this Section 2.5, and (ii) take all steps necessary to cause any dispositions of shares of Company Common Stock or other securities (including options and any other derivative securities) resulting from the Merger or the other transactions contemplated by this Agreement by each officer or director or the Company who is subject to the reporting requirements of Section 16(a) of the Exchange Act to be exempt under Rule 16b-3 promulgated thereunder, with all such steps to be taken in accordance with the requirements of the Exchange Act. (d)Effective upon the date of this Agreement, the Company Board will adopt appropriate resolutions and take all other actions necessary and appropriate to provide each participant’s outstanding right to purchase shares of Company Common Stock under the Company's Employee Stock Purchase Plan (the “ESPP”) will terminate on the day immediately prior to the day on which the Effective Time occurs, except that all amounts allocated to each participant’s account under the ESPP as of such date will thereupon be used to purchase from the Company whole shares of Company Common Stock at the applicable price determined under the terms of the ESPP for then outstanding offering periods using such date as the final purchase date for each such offering period, and the ESPP will terminate immediately following the purchase of Company Common Stock on the date prior to the day on which the Effective Time occurs.The Company Board will not take any action that would allow any Company Personnel to begin participating in the ESPP or that would permit any existing participant to increase his or her participation in the ESPP. 6 Section 3 Representations and Warranties of the Company Except as set forth in the disclosure schedule delivered to Parent concurrently with the execution of this Agreement (the “Company Disclosure Schedule”), the Company hereby represents and warrants to Parent and Merger Sub as set forth in this Section 3.The Company Disclosure Schedule is divided into sections which correspond to the sections of this Agreement.The sections of the Company Disclosure Schedule relate only to the representations and warranties in the sections of this Agreement to which they correspond and not to any other representation or warranty in this Agreement, except to the extent that (a) a section of the Company Disclosure Schedule specifically refers to another section thereof by specific cross reference or (b) it is readily apparent from the text of a particular disclosure that the disclosure also applies to another representation or warranty. 3.1Organization, Standing and Corporate Power. (a)The Company is a corporation duly organized, validly existing and in good standing under the laws of the state of Georgia and has all requisite corporate power and authority to conduct its business as it is now being conducted and to own, lease and operate its properties and assets.The Company is duly qualified or licensed to do business as a foreign entity in good standing in each jurisdiction where the nature of its business or the ownership, leasing or operation of its assets requires such licensing or qualification, except where the failure to be so qualified or licensed has not had and would not reasonably be expected to have a Company Material Adverse Effect. (b)Section 3.1(b) of the Company Disclosure Schedule lists each Company Subsidiary and specifies for each its form and jurisdiction of organization.Except for the Company Subsidiaries so disclosed and the Persons listed on Section 3.1(b) of the Company Disclosure Schedule, the Company does not directly or indirectly hold any capital stock or other equity securities of any Person or have any direct or indirect ownership interest in any business.Each Company Subsidiary is a legal entity duly organized, validly existing and in good standing under the laws of its jurisdiction of organization and has all requisite power and authority to conduct its business as it is now being conducted and to own, lease and operate its properties and assets.Each Company Subsidiary is duly qualified or licensed to do business as a foreign entity in good standing in each jurisdiction where the nature of its business or the ownership, leasing or operation of its assets requires such licensing or qualification, except where the failure to be so qualified or licensed has not had and would not reasonably be expected to have a Company Material Adverse Effect. (c)The Company has made available to Parent correct and complete copies of the Governing Documents of each Acquired Company, each as in full force and effect as of the date hereof.No Acquired Company is in Breach of its Governing Documents. 7 3.2Capitalization. (a)The authorized capital stock of the Company consists solely of 100,000,000 shares of Company Common Stock, $.001 par value per share, and 10,000,000 shares of preferred stock, no par value per share.At the close of business on the date of this Agreement, (i) 43,493,447 shares of Company Common Stock are issued and outstanding, of which no shares of Company Common Stock are issued as “restricted shares” and subject to forfeiture; (ii) 2,172,354 shares of Company Common Stock are issued and held by the Company in its treasury; and (iii) no other shares of capital stock or other voting securities of the Company are issued or outstanding.All outstanding shares of Company Common Stock are duly authorized, validly issued, fully paid and nonassessable and free of preemptive rights.No Acquired Company has issued any Voting Debt. (b)Section 3.2(b) of the Company Disclosure Schedule sets forth a list of all compensation plans or other compensation arrangements under which the Company is authorized to issue or has issued Company Common Stock or options or other rights to acquire Company Common Stock (the “Company Share Plans”), specifying for each plan, as of the close of business on the date of this Agreement, the number of shares of Company Common Stock issued thereunder (including shares subject to forfeiture or other restrictions), the number of shares of Company Common Stock subject to outstanding options granted thereunder and the number of shares of Company Common Stock available for future grant thereunder. (c)Section 3.2(c) of the Company Disclosure Schedule sets forth, as of the close of business on the date of this Agreement, a list of all outstanding options, restricted stock grants and other stock awards granted by the Company (the “Company Share Awards”), specifying for each award (as applicable) the holder thereof, the type of award, the Company Share Plan under which the award was granted, the number of shares of Company Common Stock subject to the award, the grant date, the exercise price and the vesting schedule.All Company Common Stock which has been or may be issued in connection with the Company Share Awards is or will be (when issued in accordance with the terms thereof) duly authorized, validly issued, fully paid and nonassessable and free of preemptive rights.Except for the Company Share Awards, the Company Share Plans and the Rights Agreement, there are no options, warrants, calls, subscriptions, convertible securities, rights (including preemptive rights), Contracts, understandings or arrangements of any character under which the Company is or may become obligated to issue, sell, exchange, transfer, repurchase, redeem or otherwise acquire any shares of Company capital stock or any Voting Debt.Except for the Company Share Plans and the Company Share Awards, there are no outstanding or authorized stock appreciation, phantom stock, profit participation or similar rights with respect to the Company. (d)Except as set forth in Section 3.2(d) of the Company Disclosure Schedule, no Person other than an Acquired Company holds, of record or beneficially, any equity securities of or other ownership interest in a Company Subsidiary.All outstanding equity securities of the Company Subsidiaries are duly authorized, validly issued, fully paid and nonassessable and are free of Encumbrances, preemptive rights or any other third party rights other than Permitted Encumbrances.There are no options, warrants, calls, subscriptions, convertible securities, rights (including preemptive rights), Contracts, understandings or arrangements of any character under which any Company Subsidiary is or may become obligated to issue, sell, exchange, transfer, repurchase, redeem or otherwise acquire any shares of equity securities or any Voting Debt.There are no outstanding or authorized stock appreciation, phantom stock, profit participation or similar rights with respect to any Company Subsidiary. 8 (e)There are no shareholder agreements, voting trusts or other agreements or understandings to which an Acquired Company is a party relating to the voting or disposition of any shares of the capital stock of an Acquired Company or granting to any person or group of persons the right to elect, or to designate or nominate for election, a director to the board of directors of an Acquired Company. 3.3Authority; Company Board Approval; No Breach. (a)The Company has all necessary corporate power and authority to execute and deliver this Agreement and, subject to the adoption or approval of this Agreement by the affirmative vote of the holders of not less than a majority of the outstanding shares of Company Common Stock as of the record date for the Shareholder Meeting (the “Required Shareholder Vote”), to complete the Merger and the other transactions contemplated by this Agreement.The Company and the Company Board have taken all action required by Law, the Company’s Governing Documents and otherwise to authorize the Company’s execution, delivery and performance of this Agreement, subject to receipt of the Required Shareholder Vote.The Company has duly and validly executed and delivered this Agreement and, assuming the due authorization, execution and delivery of this Agreement by Parent and Merger Sub, this Agreement constitutes the legal and valid binding obligation of the Company enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws relating to creditors’ rights generally and to general principles of equity (regardless of whether enforceability is considered in a proceeding in equity or at law). (b)The Company Board, at a meeting duly called and held prior to the execution of this Agreement, duly and unanimously adopted resolutions (i) approving and declaring advisable this Agreement and the transaction contemplated hereby (which approvals were made in accordance with the GBCC); (ii) determining that the terms of the Merger are advisable and in the best interests of the Company and its shareholders; and (iii) recommending that the Company’s shareholders adopt or approve this Agreement.The Company Board has received from its financial advisor, A.G. Edwards & Sons (“Edwards”), an opinion to the effect that, as of the date of this Agreement, the Merger Consideration is fair to the holders of Company Common Stock from a financial point of view (the “Fairness Opinion”), and the Company has provided to Parent (or, if not currently available, will provide to Parent promptly following the Company’s receipt) a signed copy of the Fairness Opinion. (c)The only vote of the Company’s shareholders required to adopt or approve this Agreement and approve the Merger is the Required Shareholder Vote.No other vote of the holders of any class or series of capital stock of the Company is required by Law, the Company’s Governing Documents or otherwise in order to complete the Merger and the other transactions contemplated by this Agreement. 9 (d)As of the date of this Agreement, no Acquired Company or any Representative of an Acquired Company has granted any waiver to or released any third party under any standstill or similar agreement. (e)Except as set forth in Section 3.3(e) of the Company Disclosure Schedule, neither the execution and delivery of this Agreement nor the completion or performance of the transactions contemplated hereby will:(i) Breach any provision of the Governing Documents, or any resolution adopted by the governing body, of an Acquired Company; (ii) Breach any provision of, or give any Person a right to declare a default or exercise any remedy under, or accelerate the maturity or performance of, or payment under, or to cancel, terminate or modify, any Contract to which an Acquired Company is a party or by which it is bound; (iii) result in the creation or imposition of an Encumbrance upon or in relation to any asset of an Acquired Company; (iv) assuming the Consents referred to in Section 3.4 are obtained, violate or otherwise Breach, or give any Authority the right to challenge any of the transactions contemplated by this Agreement or exercise any remedy or obtain any relief under, any applicable Law or Order; or (v) cause the suspension or revocation of any material Permit necessary for any Acquired Company to conduct its business as currently conducted, except in the case of clauses (ii) through (iv), any consequences that would not, individually or in the aggregate, reasonably be expected to (x)be material to the Acquired Companies taken as a whole, (y) impair in any material respect the Company’s ability to perform its obligations under this Agreement or (z) prevent or materially delay the completion of the Merger or the other transactions contemplated by this Agreement. (f)Based in part on the representations of Parent and Merger Sub set forth in Section 4, no “fair price,” “moratorium,” “control share acquisition” or other similar anti-takeover statute or regulation (each, a “Takeover Statute”) or any anti-takeover provision in the Company's articles of incorporation and bylaws is, or at the Effective Time will be, applicable to the transactions contemplated by this Agreement.Based in part on the representations of Parent and Merger Sub set forth in Section 4, the Company Board has taken or caused to be taken all action so that neither Parent nor Merger Sub will be prohibited from entering into a “business combination” with the Company or any of its Affiliates as an “interested shareholder” (in each case as such term is used in Sections 14-2-1110 or 14-2-1131 of the GBCC, as applicable) as a result of the execution of this Agreement or the consummation of the transactions contemplated by this Agreement. (g)The Company Board has taken all necessary action to render the First Amended and Restated Shareholder Protection Rights Agreement, dated as of December 20, 2006, between the Company and Computershare Investor Services, LLC as Rights Agent (the “Rights Agreement”), inapplicable to the transactions contemplated by this Agreement.The Company has taken all necessary action with respect to all of the outstanding Rights so that (i) none of Parent or any of its Affiliates or Associates (each as defined in the Rights Agreement) will be deemed an Acquiring Person (as defined in the Rights Agreement), none of a Stock Acquisition Date, Flip-in Date, Flip-Over Transaction or Event or Separation Time (each as defined in the Rights Agreement) will occur, and the rights issued or issuable pursuant to the Rights Agreement (the “Rights”) will not separate from the shares of Common Stock, in each case as a result of the execution of this Agreement or the consummation of the transactions contemplated by this Agreement; (ii) the holders of the Rights will have no rights under the Rights or the Rights Agreement in connection with the execution of this Agreement or the consummation of the transactions contemplated by this Agreement; and (iii) upon Closing, all Rights under the Rights Agreement will expire. 10 3.4Consents and Filings.No Acquired Company is required by Law or Contract to give any notice to, make any filing with, or obtain any Consent from any Authority or other Person in connection with the Company’s execution, delivery or performance of this Agreement, except (a)the filing of a pre-merger notification and report form by the Company under the HSR Act and the termination or expiration of the waiting period required thereunder; (b)all necessary or advisable filings under any other applicable competition, merger control, antitrust or similar laws; (c)the filing with the SEC of the Proxy Statement and such reports under the Exchange Act as may be required in connection with this Agreement; (d)the filing of the Certificate of Merger; (e)all required filings by the Company with NASDAQ; (f)the Required Shareholder Vote; (g)the Consents listed in Section 3.3(e) of the Company Disclosure Schedule; and (h)such other notices, filings and Consents that, if not obtained or made, would not, individually or in the aggregate, reasonably be expected to (i) be material to the Acquired Companies taken as a whole, (ii) impair in any material respect the Company’s ability to perform its obligations under this Agreement or (iii) prevent or materially delay the completion of the Merger or the other transactions contemplated by this Agreement. 3.5Company SEC Documents; Financial Statements; Undisclosed Liabilities. (a)Since December 31, 2003, the Company has timely filed with the SEC all reports, schedules, forms, statements and other documents (including exhibits and other information incorporated therein) that it was required to file under the Securities Act or the Exchange Act (and including all reports, schedules, forms, statements and other documents that the Company may file subsequent to the date of this Agreement, the “Company SEC Documents”).As of their respective filing dates (or, to the extent amended or superseded by a filing prior to the date hereof, on the date of the subsequent filing) and, as applicable, on the date when declared effective, the Company SEC Documents (i) complied and, with respect to any Company SEC Document filed after the date of this Agreement, will comply in all material respects with the applicable requirements of the Securities Act, the Exchange Act and SOX and (ii) did not and, with respect to any Company SEC Document filed after the date of this Agreement, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.Since December 31, 2003, the Company has not received from the SEC or the SEC staff any comment letters or other correspondence in relation to the Company SEC Documents, except for the comment letters and correspondence that have been made available to Parent.None of the Company Subsidiaries are, or at any time since December 31, 2003, have been, subject to the reporting requirements of the Exchange Act. 11 (b)The financial statements (including, in each case, any related notes thereto) included or incorporated by reference in the Company SEC Documents: (i)comply as to form in all material respects with the applicable accounting requirements and the published rules and regulations of the SEC with respect thereto; (ii)have been prepared in accordance with GAAP applied on a consistent basis during the periods involved (except as may be indicated in the notes thereto and except, in the case of unaudited statements, as permitted by the rules and regulations of the SEC); and (iii)fairly present in all material respects the consolidated financial position of the Company and its consolidated Subsidiaries as of the dates thereof and the consolidated results of their operations and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal year-end audit adjustments, none of which were or will be material). (c)Except as set forth in Section 3.5(c) of the Company Disclosure Schedule, none of the Acquired Companies has any Liabilities (whether or not required to be disclosed on a balance sheet prepared in accordance with GAAP) other than Liabilities (i)accrued or reserved against in the Latest Company Balance Sheet; (ii) incurred in the Ordinary Course of Business since the date of the Latest Company Balance Sheet (none of which Liabilities under this clause (ii) have had or would reasonably be expected to have a Company Material Adverse Effect); (iii) that have not had and would not reasonably be expected to have a Company Material Adverse Effect; (iv) to Parent, Merger Sub, Edwards and the Company’s other advisors in connection with this Agreement; or (v) arising under any Contracts to which an Acquired Company is a party or by which it is bound (and none of the foregoing under this clause (v) have had or would reasonably be expected to have a Company Material Adverse Effect). 12 3.6Controls and Procedures. (a)No Acquired Company is a party to any joint venture, off balance sheet partnership or similar Contract (including any Contract relating to any transaction or relationship between or among any of the Acquired Companies, on the one hand, and any unconsolidated affiliate, on the other hand), or any “off balance sheet arrangements” (as defined in Item 303(a) of SEC Regulation S-K), where the purpose of the Contract is to avoid disclosure of any material transaction involving, or any material Liabilities of, any Acquired Company in the Company’s published financial statements or other Company SEC Documents. (b)The Company has designed and maintains “disclosure controls and procedures” and “internal controls over financial reporting” (as those terms are defined in Rules 13a-15 and 15d-15 under the Exchange Act) as required by Rule 13a-15 of the Exchange Act.The Company’s disclosure controls and procedures are reasonably designed to ensure that all information (both financial and non-financial) required to be disclosed by the Company in the reports that it files or furnishes under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, and that all such information is accumulated and communicated to the Company’s management as appropriate to allow timely decisions regarding required disclosure and to make the certifications required under Sections 902 and 906 of SOX. (c)Since December 31, 2003, no attorney representing an Acquired Company, whether or not employed by an Acquired Company, has reported to the Company Board or any committee thereof, or to any director or officer of the Company, any evidence of a material violation of securities Laws, Breach of fiduciary duty or similar violation by an Acquired Company or any of its officers, directors, employees or agents. 3.7Information Supplied.None of the information supplied or to be supplied by or on behalf of the Company for inclusion or incorporation by reference in the Proxy Statement will, at the date it is first mailed to the Company’s shareholders and at the time of the Shareholder Meeting, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading.Notwithstanding the foregoing, the Company is not making any representation or warranty with respect to statements made or incorporated by reference in the Proxy Statement based on information supplied, or required to be supplied, by or on behalf of Parent or Merger Sub (or their respective Affiliates) specifically for inclusion or incorporation by reference in the Proxy Statement.The Proxy Statement will comply as to form in all material respects with the requirements of the Exchange Act and the rules and regulations promulgated thereunder. 3.8Absence of Certain Changes.Except as set forth in Section 3.8 of the Company Disclosure Schedule or as otherwise permitted by this Agreement, since December 31, 2006, 13 (a)the Acquired Companies have owned and operated their assets, properties and businesses in the Ordinary Course of Business; (b)no event has occurred and no circumstance has developed that has had or would reasonably be expected to have a Company Material Adverse Effect; and (c)no Acquired Company has taken or failed to take any action that would, if taken or failed to be taken after the date hereof, Breach paragraph (ii), (iii), (iv)(1), (vii), (ix), (xv), or (xvi) of Section 5.1. 3.9Proceedings. (a)Section 3.9(a) of the Company Disclosure Schedule sets forth a list of all Proceedings pending or, to the Company’s knowledge, threatened by, against or otherwise relating to an Acquired Company or any director, officer, employee or other agent of an Acquired Company (but only in their capacity as such) which (i) involves an Authority; (ii) involves an amount in controversy in excess of $100,000 (or the equivalent amount in local currency); or (iii) seeks injunctive or other equitable relief.None of the matters set forth in Section 3.9(a) of the Company Disclosure Schedule have had or would reasonably be expected to have a Company Material Adverse Effect. (b)No Acquired Company is, and none of the assets of an Acquired Company are, subject to any Order that has not been satisfied, and no director, officer, employee or other agent of an Acquired Company is subject to any Order that has not been satisfied relating to an Acquired Company or any assets of an Acquired Company. 3.10Compliance with Laws; Permits; Regulatory Matters. (a)Without limiting or otherwise affecting the scope of the Company’s other representations and warranties in this Agreement, since December 31, 2003, (i) no Acquired Company has Breached any applicable Law and (ii) no Person has alleged in writing to an Acquired Company (or, to the Company’s knowledge, otherwise alleged) that an Acquired Company has or may have Breached any applicable Law, except for any actual or alleged Breaches that have not had and would not reasonably be expected to have a Company Material Adverse Effect. (b)Each Acquired Company holds all material Permits necessary to own and operate its businesses and assets in compliance with applicable Law, and each such Permit is in full force and effect.With respect to each such Permit, except as set forth in Section 3.3(e) of the Company Disclosure Schedule, (i) no event has occurred and no circumstance exists that would reasonably be expected to (with or without notice or lapse of time) constitute or result directly or indirectly in a revocation, cancellation, termination or material Breach or modification thereof; and (ii) no Person has alleged or threatened in writing to an Acquired Company (or, to the Company’s knowledge, otherwise alleged or threatened) any revocation, cancellation, termination or material Breach or modification thereof.No Person has alleged in writing (or, to the Company’s knowledge, otherwise alleged) that an Acquired Company is required to hold a material Permit that it does not hold. 14 (c)Except as set forth in Section 3.10(c) of the Company Disclosure Schedule, each product that is currently being manufactured, distributed or sold by or on behalf of an Acquired Company, and each product candidate that is currently being developed by an Acquired Company, is being, and since December 31, 2003, has been, developed, tested, manufactured, labeled, stored, distributed and marketed, as applicable, in compliance (or conformance in the case of guidances) in all material respects with the following Laws, to the extent such Laws are applicable (i) the Federal Food, Drug and Cosmetic Act and applicable regulations and guidances issued thereunder (including all requirements relating to quality systems, good manufacturing practice, good laboratory practice and good clinical practice); (ii) the Federal Insecticide, Fungicide and Rodenticide Act and applicable regulations and guidances issued thereunder; (iii) the EU Medical Device Directive, the EU Active Implantable Medical Device Directive and the EU In-vitro Diagnostic Device Directive; and (iv) the Canada Food and Drugs Act and applicable regulations and guidances issued thereunder. (d)Except as set forth in Section 3.10(d) of the Company Disclosure Schedule, all manufacturing operations conducted by or for the benefit of an Acquired Company are being, and since December 31, 2003, have been, conducted in compliance in all material respects with the FDA’s good manufacturing practice and quality systems regulations to the extent applicable to such manufacturing operations. (e)No Acquired Company and, to the Company’s knowledge, no officer, key employee or agent of an Acquired Company has been convicted of any crime, has been excluded under 42 U.S.C. Section 1320a-7 or any similar applicable Law or has engaged in any conduct that would reasonably be expected to result in exclusion under 42 U.S.C. Section 1320a-7 or any similar applicable Law.No Acquired Company and, to the Company’s knowledge, no officer of an Acquired Company, has been subject to or proposed for debarment, suspension or other ineligibility by any Authority in connection with the business of any Acquired Company. (f)Except as set forth in Section 3.10(f) of the Company Disclosure Schedule: (i)since December 31, 2003, no Person has alleged in writing to an Acquired Company (or, to the Company’s knowledge, has otherwise alleged) that there is any material hazard or defect in design, materials, manufacture or workmanship relating to any product manufactured, distributed or sold by or on behalf of an Acquired Company; (ii)since December 31, 2003, (1)no Authority has ordered, and no Acquired Company has voluntarily conducted, a recall of any product manufactured, distributed or sold by or on behalf of an Acquired Company, and (2)no such products have been subject to 21 CFR Part 803–Medical Device Reporting requirements or the equivalent under other applicable Law; and 15 (iii)to the Company’s knowledge, there are no facts or circumstances that would reasonably be expected to result in a recall obligation or a duty to warn customers of any defects in any such products. (g)Except as set forth on Section 3.10(g) of the Company Disclosure Schedule, since December 31, 2003, there has not been any and, to the Company’s knowledge, there are no threatened, Proceedings by the FDA or any other Authority relating to an Acquired Company’s development, testing, manufacture, distribution or sale of products.To the Company’s knowledge, since December 31, 2003, no employees or agents of an Acquired Company have made an untrue statement of material fact to any Authority or failed to disclose a material fact required to be disclosed to any Authority, in connection with reports or product applications relating to any product developed, tested, manufactured, distributed, or sold by an Acquired Company. 3.11Tax Matters. (a)The Company has made available to Parent correct and complete copies of all income Tax Returns filed by an Acquired Company since December 31, 2003, and all audit reports covering the same period with respect to any material Taxes due from or with respect to an Acquired Company.Each Acquired Company has duly and timely filed (taking into account any extension of time within which to file) all material Tax Returns that it was required to file under applicable Law, and all such Tax Returns were correct and complete and in material compliance with applicable Law when filed.Each Acquired Company has timely and properly paid (or the Company has paid on each Acquired Company’s behalf) all material Taxes required to be paid under applicable Law, whether or not disputed and whether or not shown to be due and payable on any Tax Return, other than Taxes which currently are being contested in good faith by appropriate Proceedings and for which adequate reserves, as applicable, have been established in the Company’s financial statements prepared in accordance with GAAP.The most recent financial statements included in the Company SEC Documents reflect an adequate (as determined pursuant to GAAP) reserve for all Taxes payable by the Acquired Companies for all Taxable periods and portions thereof through the date of such financial statements.Since December 31, 2006, no Acquired Company has incurred any Liability for Taxes arising from “extraordinary gains or losses” (as such term is defined under GAAP) outside the Ordinary Course of Business. (b)Except as set forth in Section3.11(b) of the Company Disclosure Schedule: (i)no Acquired Company is subject to any open audit, inquiry or other Proceeding in relation to Taxes or Tax Returns, and, to the Company’s knowledge, no such audit, inquiry or other Proceeding is scheduled or threatened; (ii)the Company has not, since December 31, 2003, undergone an “ownership change” as such term is defined in Section 382(g) of the Code; and 16 (iii)no elections have been made for an Acquired Company under Section 301.7701-3 of the Code (or any similar provision of any other applicable Law). 3.12Employment Matters. (a)Since December 31, 2003, no Acquired Company has materially Breached any applicable Law concerning employment, employment practices or the calculation and payment of wages (including all applicable Laws concerning terms and conditions of employment, overtime, hours of work, termination, equal employment opportunity, discrimination, disability rights or benefits, affirmative action, employee leave issues, child labor, immigration, health and safety, plant closures and layoffs, workers’ compensation, unemployment, the payment of social security and other employment related Taxes and labor relations and unfair labor practices), and no Person has alleged in writing to an Acquired Company (or, to the Company’s knowledge, otherwise alleged) that an Acquired Company has or may have materially Breached any such Law. (b)Since December 31, 2003, there have been no actual or, to the Company’s knowledge, threatened material work stoppages, slowdowns, lockouts, labor strikes or other material labor disputes involving any employees of an Acquired Company.To the Company’s knowledge, since December 31, 2003, there has been no attempt to form any labor union, labor organization, trade union, works council or similar organization or association of employees in relation to an Acquired Company. (c)Except as set forth in Section 3.12(c) of the Company Disclosure Schedule: (i) no Acquired Company is a party to, bound by or subject to (and no assets or properties of an Acquired Company are bound by or subject to) any labor agreement, collective bargaining agreement, work rules or practices, or any other labor-related agreements or arrangements with any labor union, labor organization, trade union or works council; (ii) there are no labor agreements, collective bargaining agreements, work rules or practices, or any other labor-related agreements or arrangements that pertain to any of the employees of an Acquired Company; and (iii) no employees of an Acquired Company are represented by any labor union, labor organization, trade union or works council with respect to their employment by an Acquired Company. 3.13Employee Benefits. (a)Section 3.13(a) Company Disclosure Schedule sets forth a list of each Company Plan.Correct and complete copies of each Company Plan, together with any current summary plan description, summary of material modification, IRS Form 5500 for the last three applicable plan years, the most recent IRS determination letter or opinion letter (as applicable), any trust agreement or insurance contract forming a part of such material Company Plans, any administrative and investment services contracts and all amendments thereto, have been made available to Parent. 17 (b)Neither the Company nor any ERISA Affiliate has ever contributed to or participated in any “multiemployer plan” within the meaning of Section 3(37) of ERISA.No employer other than the Company or an ERISA Affiliate is permitted to participate or participates in any Company Plans.All Company Plans are in material compliance with, to the extent applicable, ERISA and the Code, and the rules and regulations promulgated thereunder.Each Company Plan that is subject to ERISA (the “ERISA Plans”) and that is also an “employee pension benefit plan” within the meaning of section 3(2) of ERISA intended to be qualified under Section 401(a) of the Code has received a favorable determination letter from the IRS or has applied to the IRS for such favorable determination letter within the applicable remedial amendment period under Section 401(b) of the Code (or, alternatively, if such plan is maintained pursuant to the adoption of a master or prototype plan document, the IRS has issued an opinion letter to the effect that the form of the master or prototype plan document is acceptable for the implementation of a qualified retirement plan), and to the Company’s knowledge there are no circumstances likely to result in the loss of the qualification of such plan under Section 401(a) of the Code.There is no pending or, to the Company’s knowledge, threatened Proceeding relating to any Company Plan other than ordinary and usual claims for benefits thereunder.To the Company’s knowledge, neither the Company nor any ERISA Affiliate has engaged in a transaction with respect to any ERISA Plan that, assuming the taxable period of such transaction expired as of the date of this Agreement, would subject Company or any ERISA Affiliate to a Tax or penalty imposed by either Section 4975 of the Code or Section 502(i) of ERISA. (c)None of the Company Plans is subject to Title IV of ERISA or section 412 of the Code.Neither the Company nor any ERISA Affiliate has merged with or acquired substantially all of the assets of any Person that was or may become subject to a Liability under Title IV of ERISA. (d)Neither the Company nor any ERISA Affiliate has any obligations for retiree health and life benefits under any ERISA Plan or collective bargaining agreement, except as required by Law. (e)Except as set forth in Section 3.13(e) of the Company Disclosure Schedule, neither the execution of this Agreement, nor shareholder approval of this Agreement, nor the consummation of the transactions contemplated by this Agreement will (i) entitle any Company Personnel to severance pay or any increase in severance pay upon any termination of employment after the date of this Agreement; (ii) accelerate the time of payment or vesting or result in any payment or funding (through a grantor trust or otherwise) of compensation or benefits under, increase the amount payable or result in any other material obligation pursuant to, any of the Company Plans; or (iii) limit or restrict the right of the Company, or, after the consummation of the transactions contemplated by this Agreement, the Parent, to merge, amend or terminate any of the Company Plans. (f)Except as set forth in Section 3.13(f) of the Company Disclosure Schedule, all material Company Non-U.S. Plans, each of which is listed in Section 3.13(f) of the Company Disclosure Schedule, are in material compliance with all applicable Laws.The Company and the ERISA Affiliates have no unfunded Liabilities with respect to any Company Non-U.S. Plans that are not set forth in the consolidated balance sheets included in or incorporated by reference into the Company SEC Documents.There is no pending or, to the Company’s knowledge, threatened Proceeding relating to any Company Non-U.S. Plans other than ordinary and usual claims for benefits thereunder. 18 (g)Except as set forth in Section 3.13(g) of the Company Disclosure Schedule, neither the Company nor any of its ERISA Affiliates has made or committed to make any material increase in contributions or benefits under any Company Plan that would become effective either on or after the date of this Agreement. (h)Section 3.13(h) of the Company Disclosure Schedule sets forth the maximum aggregate amount payable under the Company’s sale of business bonus program in connection with the transactions contemplated by this Agreement. (i)Except as set forth in Section3.13(i) of the Company Disclosure Schedule, no Acquired Company has made any payments, is obligated to make any payments or is a party to any Contract covering any Person that could obligate it to make an excess parachute payment or any other payment that is not fully deductible by the Acquired Company under Section 162(m) or Section 280G of the Code. 3.14Properties and Assets. (a)Section 3.14(a) of the Company Disclosure Schedule lists all real property currently owned in fee simple (or the equivalent under applicable Law) by an Acquired Company (the “Owned Real Property”) and identifies for each the owner, location (including street address) and principal uses thereof. (b)Section 3.14(b) of the Company Disclosure Schedule lists all material real property currently leased by an Acquired Company (the “Leased Real Property,” and together with the Owned Real Property, the “Company Real Property”) and identifies for each the lessee, lessor, location (including street address) and principal uses thereof.The Company has made available to Parent correct and complete copies of each Contract relating to the Leased Real Property (including any and all modifications, supplements and amendments thereto and any and all renewals or extensions thereof, each a “Lease”).Each Lease is the legal, valid, binding, and enforceable obligation of the Acquired Company that is lessee thereunder, and, to the Company’s knowledge, the Lease is in full force and effect and the binding obligation of the other parties thereto and will continue to be the legal, valid, binding, and enforceable obligation of the applicable Acquired Company following the Closing.No Acquired Company has received any written notice that it is in material Breach under any Lease (which Breach has not been cured), and to the Company’s knowledge no Acquired Company or any other party to such Lease is in material Breach under any such Lease, and, subject to receipt of the Consents listed in Section 3.3(e) of the Company Disclosure Schedule, no event has occurred, which, after the giving of notice, with lapse of time, or otherwise, would constitute a material Breach by an Acquired Company or, to the Company’s knowledge, any other party under such Lease. 19 (c)With respect to each parcel of Company Real Property: (i)an Acquired Company holds good and marketable fee simple (or the equivalent under applicable Law) title to, or, with respect to the Leased Real Property, a valid leasehold interest in, the parcel (and, with respect to each parcel of Owned Real Property, all buildings, structures, fixtures and improvements thereon), free and clear of any Encumbrances other than Permitted Encumbrances; (ii)except for Permitted Encumbrances, no Acquired Company has leased, subleased or otherwise granted to any Third Party any right to occupy or use the parcel or any material portion thereof and, with respect to the Owned Real Property, there are no outstanding options or rights of first refusal to purchase the parcel or any portion thereof or interest therein; (iii)to the Company’s knowledge, there are no facts, circumstances or conditions that have materially interfered, or would reasonably be expected to materially interfere, with the current or currently proposed uses of the parcel; (iv)there are no pending or, to the Company’s knowledge, threatened condemnation, zoning or other Proceedings; and (v)the parcel is being used and occupied in compliance with all applicable Laws, except for Breaches the consequences of which would not reasonably be expected to, individually or in the aggregate, materially interfere with the occupation or use of such parcel as currently occupied or used by an Acquired Company. (d)An Acquired Company has good and marketable title to, or a valid leasehold interest in, all material machinery, equipment and other tangible assets used by the Acquired Companies or which are reflected in the Latest Company Balance Sheet or acquired after the date thereof, in each case free and clear of any Encumbrances other than Permitted Encumbrances, except for assets and properties disposed of in the Ordinary Course of Business or as otherwise permitted under this Agreement since the date of the Latest Company Balance Sheet. 3.15Intellectual Property. (a)Section3.15(a) of the Company Disclosure Schedule lists all material registered or applied-for Patents, Marks and Copyrights owned or held by an Acquired Company and specifies for each, as applicable, (i) the name of the applicant/registrant and current owner; (ii) the jurisdiction in which application/registration is filed; (iii) the application/registration number; and (iv) the status of the application/registration, including deadlines for any renewals or other required filings. (b)An Acquired Company has good and marketable right, title and interest, or a valid license, in and to all Intellectual Property that is material to the operation of its businesses (the “Material IP”), which assets are free and clear of all Encumbrances other than limitations expressly set forth in any applicable license agreements and Permitted Encumbrances. 20 (c)Except as set forth in Section3.15(c) of the Company Disclosure Schedule: (i)the Acquired Companies’ use of the Material IP as the Acquired Companies currently conduct their respective businesses does not, to the Company’s knowledge, infringe, misappropriate or otherwise violate the Intellectual Property rights of any Person, and no Person has since January 1, 2001, alleged in writing to an Acquired Company (or, to the Company’s knowledge, otherwise alleged) that the use of the Material IP, or that the operation of an Acquired Company, infringes, misappropriates or otherwise violates any Person’s Intellectual Property; (ii)to the Company’s knowledge, no Person has since December 31, 2003, infringed, misappropriated or violated any of the Material IP owned or exclusively held by an Acquired Company; and (iii)to the Company’s knowledge, all Material IP owned by an Acquired Company is valid and enforceable, and no Person has alleged in writing (or, to the Company’s knowledge, otherwise alleged) that any such owned Material IP is not valid or unenforceable. (d)Except as set forth in Section 3.15(d) of the Company Disclosure Schedule, it is the policy of each Acquired Company to require all Company Personnel involved in the development or use of Intellectual Property to enter into written agreements obligating such Person to (i) assign to the relevant Acquired Company all of such Person’s rights in any Intellectual Property conceived, generated, made or reduced to practice by such Person in connection with such Person’s association with an Acquired Company and (ii) maintain the confidentiality of all information of the Acquired Companies. 3.16Insurance.Section3.16 of the Company Disclosure Schedule sets forth a list of all material insurance policies (other than in respect of Company Plans) currently owned or held by the Acquired Companies, correct and complete copies of which have been made available to Parent.With respect to each such policy, (a) it is in full force and effect; (b) all premiums thereunder covering all periods through and including the date of this Agreement have been paid; (c) no notice of cancellation, termination or reservation of rights has been received thereunder; and (d) it is maintained with a reputable carrier and with coverage in commercially reasonable amounts.Except as set forth in Section 3.16 of the Company Disclosure Schedule, since December 31, 2003, no Acquired Company has been refused any material insurance with respect to its assets or operations, and no coverage has been materially limited, by any insurance carrier to which they or any of them has applied or with which they or any of them have carried insurance. 21 3.17Contracts. (a)Section 3.17(a) of the Company Disclosure Schedule lists, and the Company has made available to Parent correct and complete copies of, the following Contracts to which an Acquired Company is a party or subject or by which an Acquired Company is bound (each, a “Material Contract”): (i)each material Contract, letter of intent or other understanding regarding the acquisition or disposition of a Person or business, whether in the form of an asset purchase, share purchase, merger, consolidation or otherwise entered into since December 31, 2003, or under which one or more of the parties has executory indemnification, earn-out, non-competition or other material Liabilities; (ii)each Contract that prohibits or limits to any extent an Acquired Company’s right to (1) participate or compete in a line of business, market or geographic area or otherwise freely engage in business anywhere in the world or (2) solicit or engage the services of any Person; (iii)each Contract regarding the incurrence of indebtedness for borrowed money or any guaranty of such indebtedness (which, for the avoidance of doubt, does not include Contracts evidencing trade payables); (iv)each Contract regarding the Material IP; (v)each Contract or group of related Contracts involving payments by or to an Acquired Company, in excess of $100,000 per year, other than Contracts subject to termination without penalty on not more than 90 days notice; (vi)each Contract that contains “most favored customer” or “most favored nation” pricing provisions; (vii)each Contract that grants any exclusive rights, rights of first refusal, rights of first negotiation or similar rights to any Person with respect to any Company Real Property, Material IP, material tangible assets or business; (viii)each Contract with a distributor, reseller, dealer, manufacturer’s representative, sales agent or other such Person involving payments by or to an Acquired Company, in excess of $100,000 per year, other than Contracts subject to termination without penalty on not more than 90 days notice; (ix)each Contract relating to a partnership or joint venture; and (x)each Contract not described above that is a material Contract within the meaning of 601(b)(10) of Regulation S-K promulgated under the Securities Act. 22 (b)The Company has made available to Parent a correct and complete copy of each Material Contract.Except as set forth in Section 3.17(b) of the Company Disclosure Schedule, (i) each Material Contract is valid and binding on the applicable Acquired Company and, to the Company’s knowledge, each other party thereto and is in full force and effect; (ii) and, subject to receipt of the Consents listed in Section 3.3(e) of the Company Disclosure Schedule, no condition exists and no event has occurred that has resulted or would reasonably be expected to result in a material Breach of a Material Contract by an Acquired Company or, to the Company’s knowledge, by any other party thereto; and (iii) no party to a Material Contract has by a written communication to an Acquired Company purported to terminate or requested any material modification or waiver of such Contract.None of the matters set forth in Section 3.17(b) of the Company Disclosure Schedule have had or would reasonably be expected to have a Company Material Adverse Effect. 3.18Environmental Matters. (a)Except as set forth in Section 3.18(a) of the Company Disclosure Schedule: (i)since December 31, 2003, each Acquired Company has owned and operated its business, assets and properties in material compliance with all applicable Environmental Laws, and no Person has alleged in writing (or, to the Company’s knowledge, has otherwise alleged) that an Acquired Company has materially Breached an Environmental Law; (ii)since December 31, 2003, each Acquired Company has owned and operated its business, assets and properties in material compliance with all Permits relating to the Environment, and no Person has alleged in writing to an Acquired Company (or, to the Company’s knowledge, has otherwise alleged) that an Acquired Company has materially Breached any such Permit; (iii)there are no pending or, to the Company’s knowledge, threatened Proceedings against or otherwise affecting an Acquired Company relating to the Environment; (iv)no Acquired Company has incurred any material Environmental Liabilities; and (v)except for matters that are not likely to result in a material Environmental Liability, no Acquired Company or, to the Company’s knowledge, other Person has Released, placed, stored, buried or dumped any Hazardous Materials or any other wastes produced by, or resulting from, any business, commercial or industrial activities, operations or processes, on, under or about to any Company Real Property or any Former Company Real Property, other than inventories of such substances to be used, and wastes generated therefrom, in the Ordinary Course of Business (which inventories and wastes have been and continue to be stored or disposed of in material compliance with all applicable Environmental Laws). 23 (b)None of the matters set forth in Section 3.18(a) of the Company Disclosure Schedule have had or would reasonably be expected to have a Company Material Adverse Effect. (c)The Company has made available to Parent correct and complete copies of all reports, site assessments, compliance audits or similar studies concerning the Environment that, since December 31, 2003, have been prepared by, furnished to or in the custody or control of an Acquired Company and which relate to an Acquired Company, the Company Real Property or the Former Company Real Property. (d)The representations and warranties set forth in this Section 3.18 are the exclusive representations and warranties pertaining to Environmental Laws, Environmental Liabilities and Hazardous Materials. 3.19Related Party Transactions.Since the filing date of the Company’s proxy statement for its 2007 annual meeting of shareholders, nothing has occurred that would require disclosure as a “Certain Relationship or Related Transaction” under Item 404 of Regulation S-K promulgated by the SEC. 3.20Customers and Suppliers.Section 3.20 of the Company Disclosure Schedule sets forth a correct and complete list of the 10 largest suppliers to and customers of the Acquired Companies for the 12-month period ended December 31, 2006 (determined on the basis of the total dollar amount of purchases or sales, as the case may be), showing the total dollar amount of purchases from or sales to, as the case may be, each such supplier or customer during such period.Between December 31, 2006 and the date of this Agreement, to the Company’s knowledge, there has been no termination, cancellation or material curtailment of the business relationship of an Acquired Company with any such material customer or material supplier nor has any such material customer or material supplier indicated in writing to an Acquired Company an intention to so terminate, cancel or materially curtail its business relationship with an Acquired Company. 3.21Certain Business Practices.No Acquired Company, and no director, officer, agent or employee of an Acquired Company, has (a) used any funds for unlawful contributions, gifts, entertainment or other unlawful expenses relating to political activity, (b) made any unlawful payment to foreign or domestic government officials or employees or to foreign or domestic political parties or campaigns, or (c) violated any provision of the Foreign Corrupt Practices Act of 1977 or any other anti-corruption or anti-bribery Law applicable to an Acquired Company. 3.22Brokers.Except for Edwards, none of the Acquired Companies, nor any of their directors, officers, employees or agents, has employed any broker, finder or financial advisor, or incurred any liability for any brokerage fee or commission, finder’s fee or financial advisory fee, in connection with the transactions contemplated hereby.None of the Acquired Companies has knowledge of any basis on which any Person other than Edwards might claim any such fee or commission.The Company has made available to Parent a true, correct and complete copy of each agreement between any Acquired Company and Edwards relating to the Merger and the other transactions contemplated by this Agreement. 24 Section 4 Representations and Warranties of Parent and Merger Sub Parent and Merger Sub hereby jointly and severally represent and warrant to the Company as set forth in this Section 4. 4.1Organization; Standing; Corporate Power. (a)Parent is a corporation duly organized, validly existing and in good standing under the laws of the state of Delaware and has all requisite corporate power and authority to conduct its business as it is now being conducted and to own, lease and operate its properties and assets.Parent is duly qualified or licensed to do business as a foreign entity in good standing in each jurisdiction where the nature of its business or the ownership, leasing or operation of its assets requires such licensing or qualification, except where the failure to be so qualified or licensed would not reasonably be expected to have a Parent Material Adverse Effect. (b)Merger Sub is a corporation duly organized, validly existing and in good standing under the laws of the state of Georgia and has all requisite corporate power and authority to conduct its business as it is now being conducted and to own, lease and operate its properties and assets.Merger Sub is a wholly-owned Subsidiary of Parent.Merger Sub is duly qualified or licensed to do business as a foreign entity in good standing in each jurisdiction where the nature of its business or the ownership, leasing or operation of its assets requires such licensing or qualification, except where the failure to be so qualified or licensed would not reasonably be expected to have a Parent Material Adverse Effect.Merger Sub was formed solely for the purpose of engaging in the Merger and the other transactions contemplated by this Agreement, has engaged in no other business activities and has conducted its operations only as contemplated hereby. (c)Parent has furnished to the Company correct and complete copies of the Governing Documents of Parent and Merger Sub, each as in full force and effect as of the date hereof.Neither Parent nor Merger Sub is in Breach of its Governing Documents. 4.2Authority; Parent Board Approval; No Breach. (a)Parent and Merger Sub have all necessary corporate power and authority to execute and deliver this Agreement and to complete the transactions contemplated by this Agreement.Parent, Merger Sub, the Parent board of directors and the Merger Sub board of directors have taken all action required by Law, the Governing Documents of Parent and Merger Sub and otherwise to authorize the execution, delivery and performance of this Agreement by Parent and Merger Sub.Parent and Merger Sub have duly and validly executed and delivered this Agreement and, assuming the due authorization, execution and delivery of this Agreement by the Company, this Agreement constitutes the legal and valid binding obligation of Parent and Merger Sub enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws relating to creditors’ rights generally and to general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law).No vote of Parent’s stockholders is required by Law, Parent’s Governing Documents or otherwise in connection with this Agreement, the Merger or the other transactions contemplated hereby. 25 (b)The Parent board of directors and the Merger Sub board of directors, each at meetings duly called and held prior to the execution of this Agreement, duly and unanimously adopted resolutions (i) approving and declaring advisable this Agreement and the transactions contemplated hereby (such approvals having been made in accordance with applicable Law) and (ii) determining that the terms of the Merger are fair to and in the best interests of Parent, Merger Sub and their respective stockholders, which resolutions have not been modified, supplemented or rescinded and remain in full force and effect. (c)Neither the execution and delivery of this Agreement nor the completion or performance of the transactions contemplated hereby will:(i) Breach any provision of the Governing Documents, or any resolution adopted by the governing body, of Parent or Merger Sub; (ii) Breach any provision of, or give any Person a right to declare a default or exercise any remedy under, or accelerate the maturity or performance of, or payment under, or to cancel, terminate or modify, any Contract to which Parent or Merger Sub is a party or by which it is bound; (iii) result in the creation or imposition of an Encumbrance upon or in relation to any asset of Parent or Merger Sub; or (iv) assuming the Consents specified in Section 4.3 are obtained, violate or otherwise Breach, or give any Authority the right to challenge any of the transactions contemplated by this Agreement or exercise any remedy or obtain any relief under, any Law or Order applicable to Parent or Merger Sub, except in the case of clauses (ii)-(iv), any such consequences that would not, individually or in the aggregate, reasonably be expected to (x) be material to Parent and its Subsidiaries taken as a whole; (y) impair in any material respect Parent’s or Merger Sub’s ability to perform their respective obligations under this Agreement; or (z) prevent or materially delay the completion of the Merger or the other transactions contemplated by this Agreement. 4.3Consents and Filings.Neither Parent nor Merger Sub is required by Law, Contract or otherwise to give any notice to, make any filing with, or obtain any Consent from any Authority or other Person in connection with Parent’s or Merger Sub’s execution, delivery or performance of this Agreement, except (a) the filing of a pre-merger notification and report form by Parent under the HSR Act and the termination or expiration of the waiting period required thereunder; (b) merger control filings in the Federal Republic of Germany and the Republic of Austria; (c) the filing of the Certificate of Merger; and (d) such other notices, filings and Consents that, if not obtained or made, would not, individually or in the aggregate, reasonably be expected to (x) be material to Parent and its Subsidiaries taken as a whole; (y) impair in any material respect Parent’s or Merger Sub’s ability to perform their respective obligations under this Agreement; or (z) prevent or materially delay the completion of the Merger or the other transactions contemplated by this Agreement. 26 4.4Information Supplied.None of the information supplied or to be supplied by or on behalf of Parent for inclusion or incorporation by reference in the Proxy Statement will, at the date it is first mailed to the Company’s shareholders and at the time of the Shareholder Meeting, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading. 4.5Available Funds.Parent has available to it all funds and sources of liquidity necessary for the payment of the Merger Consideration and to satisfy all of its obligations under this Agreement. 4.6Brokers.Except for UBS, neither Parent nor Merger Sub, nor any of their directors, officers, employees or agents, has employed any broker, finder or financial advisor, or incurred any liability for any brokerage fee or commission, finder’s fee or financial advisory fee, in connection with the transactions contemplated hereby. 4.7Ownership of Company Common Stock.On the date hereof, neither Parent nor Merger Sub owns any shares of Company Common Stock.Neither Parent nor Merger Sub is or has been at any time within five years prior to the date of this Agreement an “interested shareholder” of the Company, as such term is used in Section 14-2-1110 of the GBCC. 4.8No Other Information.Parent and Merger Sub acknowledge that the Company makes no representations or warranties as to any matter whatsoever except as expressly set forth in this Agreement. Section 5 Covenants and Agreements 5.1Conduct of Business. (a)Except as expressly provided in this Agreement (including without limitation, in Section 5.1 of the Company Disclosure Schedule) or to the extent that Parent otherwise consents in writing (which consent may not be unreasonably withheld, conditioned or delayed), from the date of this Agreement through and including the Effective Time, the Company will, and will cause each Company Subsidiary to, operate in the Ordinary Course of Business and in material compliance with all applicable Laws and use all commercially reasonable efforts to (x) preserve intact its business organization, (y)keep available the services of its officers, employees and consultants, and (z) preserve its relationships with customers, suppliers, licensors, licensees, distributors, Authorities, creditors and others with whom it has business dealings.In addition, and without limiting the generality of the foregoing, except as expressly provided in this Agreement (including without limitation, in Section 5.1 of the Company Disclosure Schedule) or to the extent that Parent otherwise consents in writing (which consent may not be unreasonably withheld, conditioned or delayed), the Company will not, and will cause each Company Subsidiary to not: (i)amend its Governing Documents; 27 (ii)(1) declare, set aside or pay any dividends on, or make any other distributions (whether in cash, stock or property) in respect of, any of its capital stock, other than dividends and distributions by a Company Subsidiary to its parent; (2) split, combine or reclassify any of its capital stock or issue or authorize the issuance of any other securities in respect of, in lieu of or in substitution for shares of its capital stock; (3) purchase, redeem or otherwise acquire any shares of capital stock or other securities of an Acquired Company or any rights, warrants or options to acquire any such shares or other securities, except for purchases, redemptions or other acquisitions of capital stock or other securities required under the terms of any Contracts existing on the date of this Agreement between an Acquired Company and any director or employee of an Acquired Company (complete and accurate copies of which have been heretofore made available to Parent); or (4) adopt a plan of complete or partial liquidation, dissolution, merger, consolidation, restructuring, recapitalization or reorganization involving an Acquired Company; (iii)issue, deliver, sell, grant or Encumber any shares of its capital stock or other securities (including any Voting Debt, any options, warrants or other rights to acquire such shares or other securities, and any securities convertible into or exchangeable for such shares or other securities or convertible or exchangeable securities) or any “phantom” stock, “phantom” stock rights, stock appreciation rights or stock-based performance units, except for issuances of Company Common Stock under the terms of Company Share Awards granted prior to the date of this Agreement or under the ESPP as set forth in Section 2.5(d); (iv)acquire (1) by merging or consolidating with, or by purchasing a substantial portion of the assets of, or by any other manner, any Person or any business or division thereof or (2) any assets other than (A) purchases of inventory, materials, supplies and equipment in the Ordinary Course of Business, and (B) capital expenditures to the extent permitted under Section 5.1(a)(viii); (v)sell, lease, sublease, license, transfer, mortgage, pledge or otherwise dispose of or Encumber any of its properties or assets, other than (1) sales, leases, subleases, licenses, transfers, mortgages, pledges or other dispositions or Encumbrances of properties or assets under and in accordance with the terms of existing Contracts; (2) dispositions of inventory and dispositions of surplus or obsolete properties or assets in the Ordinary Course of Business; (3) Permitted Encumbrances; and (4) dispositions of up to $100,000 per transaction and $250,000 in the aggregate; (vi)repay any long-term or short-term indebtedness for borrowed money, incur any long-term or short-term indebtedness for borrowed money or guarantee any such long-term or short-term indebtedness of another Person, issue or sell any debt securities or warrants or other rights to acquire any debt securities of an Acquired Company, guarantee any debt securities of another Person, enter into any “keep well” or other agreement to maintain any financial statement condition of another Person or enter into any arrangement having the economic effect of any of the foregoing, except in each case to the extent (1) set forth in Section 5.1(a)(vi) of the Company Disclosure Schedule or (2) required under the terms of any Contract by which an Acquired Company is bound as of the date of this Agreement (complete and accurate copies of which have been heretofore made available to Parent); 28 (vii)make any loans, advances or capital contributions to, or investments in, any other Person, other than (1) transactions solely between or among the Acquired Companies; (2) transactions in accordance with the terms of any Contract by which an Acquired Company is bound as of the date of this Agreement (complete and accurate copies of which have been made available to Parent); (3) advances for expenses in the Ordinary Course of Business; and (4) as set forth in
